Counterpart of 40 Exhibit 4.02 ENTERGY ARKANSAS, INC. TO DEUTSCHE BANK TRUST COMPANY AMERICAS (successor to Guaranty Trust Company of New York) AND (as to property, real or personal, situated or being in Missouri) THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION (successor to Marvin A. Mueller) As Trustees under Entergy Arkansas, Inc.’s Mortgage and Deed of Trust, Dated as of October 1, 1944 SEVENTY-FIFTH SUPPLEMENTAL INDENTURE Providing among other things for First Mortgage Bonds, 2013 Credit Agreement Collateral Series (Eighty-second Series) Dated as of July 15, 2013 SEVENTY-FIFTH SUPPLEMENTAL INDENTURE INDENTURE, dated as of July 15, 2013, between ENTERGY ARKANSAS, INC., a corporation of the State of Arkansas, whose post office address is 425 West Capitol, Little Rock, Arkansas 72201 (hereinafter sometimes called the “Company”), and DEUTSCHE BANK TRUST COMPANY AMERICAS (successor to Guaranty Trust Company of New York), a New York banking corporation, whose post office address is 60 Wall Street, MS NYC 60-2710, New York, New York 10005 (hereinafter sometimes called the “Corporate Trustee”), and (as to property, real or personal, situated or being in Missouri) THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION (successor to Marvin A. Mueller), whose mailing address is 10161 Centurion Parkway, Jacksonville, Florida 32256 (said The Bank of New York Mellon Trust Company, National Association being hereinafter sometimes called the “Missouri Co-Trustee” and the Corporate Trustee and the Missouri Co-Trustee being hereinafter together sometimes called the “Trustees”) as Trustees under the Mortgage and Deed of Trust, dated as of October 1, 1944 (hereinafter sometimes called the “Mortgage”), which Mortgage was executed and delivered by the Company to secure the payment of bonds issued or to be issued under and in accordance with the provisions of the Mortgage, reference to which Mortgage is hereby made, this indenture (hereinafter called the “Seventy-fifth Supplemental Indenture”) being supplemental thereto. WHEREAS, the Mortgage was appropriately filed or recorded in various official records in the States of Arkansas, Louisiana, Missouri, Tennessee and Wyoming; and WHEREAS, an instrument, dated as of July 7, 1949, was executed by the Company appointing Herbert E. Twyeffort as Co-Trustee in succession to Henry A. Theis (resigned) under the Mortgage, and by Herbert E. Twyeffort accepting said appointment, and said instrument was appropriately filed or recorded in various official records in the States of Arkansas, Louisiana, Missouri, Tennessee and Wyoming; and WHEREAS, an instrument, dated as of March 1, 1960, was executed by the Company appointing Grainger S. Greene as Co-Trustee in succession to Herbert E. Twyeffort (resigned) under the Mortgage, and by Grainger S. Greene accepting said appointment, and said instrument was appropriately filed or recorded in various official records in the States of Arkansas, Louisiana, Missouri, Tennessee and Wyoming; and WHEREAS, by the Twenty-first Supplemental Indenture mentioned below, the Company, among other things, appointed John W. Flaherty as Co-Trustee in succession to Grainger S. Greene (resigned) under the Mortgage, and John W. Flaherty accepted said appointment; and WHEREAS, by the Thirty-third Supplemental Indenture mentioned below, the Company, among other things, appointed Marvin A. Mueller as Missouri Co-Trustee under the Mortgage, and Marvin A. Mueller accepted said appointment; and WHEREAS, by the Thirty-fifth Supplemental Indenture mentioned below, the Company, among other things, appointed The Boatmen’s National Bank of St. Louis as Missouri Co-Trustee in succession to Marvin A. Mueller (resigned) under the Mortgage, and The Boatmen’s National Bank of St. Louis accepted said appointment; and WHEREAS, an instrument, dated as of September 1, 1994, was executed by the Company appointing Bankers Trust Company as Trustee, and Stanley Burg as Co-Trustee, in succession to Morgan Guaranty Trust Company of New York (resigned) and John W. Flaherty (resigned), respectively, under the Mortgage and Bankers Trust Company and Stanley Burg accepted said appointments, and said instrument was appropriately filed or recorded in various official records in the States of Arkansas, Missouri, Tennessee and Wyoming; and WHEREAS, by the Fifty-fifth Supplemental Indenture mentioned below, the Company, among other things, appointed Peter D. Van Cleve as Missouri Co-Trustee in succession to The Boatmen’s National Bank of St. Louis (resigned) under the Mortgage, and Peter D. Van Cleve accepted said appointment; and WHEREAS, by an instrument, dated as of May 31, 2000, the Company appointed BNY Trust Company of Missouri as Missouri Co-Trustee in succession to Peter D. Van Cleve (resigned) under the Mortgage, and BNY Trust Company of Missouri accepted said appointment, and said instrument was appropriately filed or recorded in various official records in the State of Missouri; and WHEREAS, by an instrument, dated as of April 15, 2002, filed with the Banking Department of the State of New York, Bankers Trust Company, Trustee, effected a corporate name change pursuant to which, effective such date, it is known as Deutsche Bank Trust Company Americas; and WHEREAS, by an instrument dated November 1, 2004, filed with the Office of the Comptroller of the Currency in Colorado, BNY Trust Company of Missouri merged into BNY Missouri Interim Trust Company, National Association, and by an instrument dated November 1, 2004, filed with the Office of the Comptroller of the Currency in Colorado, BNY Missouri Interim Trust Company, National Association, merged into The Bank of New York Trust Company, National Association; and WHEREAS, by the Sixty-third Supplemental Indenture mentioned below, the Company, the Corporate Trustee, Stanley Burg as Co-Trustee, and The Bank of New York Trust Company, National Association, as Missouri Co-Trustee, appointed Jeffrey Schroeder to serve as Missouri Co-Trustee under the Mortgage, and Jeffrey Schroeder accepted such appointment; and WHEREAS, by an instrument effective as of February 28, 2005, Jeffrey Schroeder resigned as a Missouri Co-Trustee; and WHEREAS, effective July 1, 2008, The Bank of New York Trust Company, National Association changed its name to The Bank of New York Mellon Trust Company, National Association; and WHEREAS, by the Sixty-ninth Supplemental Indenture mentioned below, effective as of October1, 2010, Stanley Burg resigned as Co-Trustee; and WHEREAS, by the Mortgage the Company covenanted that it would execute and deliver such supplemental indenture or indentures and such further instruments and do such further acts as might be necessary or proper to carry out more effectually the purposes of the Mortgage and to make subject to the lien of the Mortgage any property thereafter acquired and intended to be subject to the lien thereof; and WHEREAS, the Company executed and delivered to the Trustees the following supplemental indentures: Designation Dated as of First Supplemental Indenture July 1, 1947 Second Supplemental Indenture August 1, 1948 Third Supplemental Indenture October 1, 1949 Fourth Supplemental Indenture June 1, 1950 Fifth Supplemental Indenture October 1, 1951 Sixth Supplemental Indenture September 1, 1952 Seventh Supplemental Indenture June 1, 1953 Eighth Supplemental Indenture August 1, 1954 Ninth Supplemental Indenture April 1, 1955 Tenth Supplemental Indenture December 1, 1959 Eleventh Supplemental Indenture May 1, 1961 Twelfth Supplemental Indenture February 1, 1963 Thirteenth Supplemental Indenture April 1, 1965 Fourteenth Supplemental Indenture March 1, 1966 Fifteenth Supplemental Indenture March 1, 1967 Sixteenth Supplemental Indenture April 1, 1968 Seventeenth Supplemental Indenture June 1, 1968 Eighteenth Supplemental Indenture December 1, 1969 Nineteenth Supplemental Indenture August 1, 1970 Twentieth Supplemental Indenture March 1, 1971 Twenty-first Supplemental Indenture August 1, 1971 Twenty-second Supplemental Indenture April 1, 1972 Twenty-third Supplemental Indenture December 1, 1972 Twenty-fourth Supplemental Indenture June 1, 1973 Twenty-fifth Supplemental Indenture December 1, 1973 Twenty-sixth Supplemental Indenture June 1, 1974 Twenty-seventh Supplemental Indenture November 1, 1974 Twenty-eighth Supplemental Indenture July 1, 1975 Twenty-ninth Supplemental Indenture December 1, 1977 Thirtieth Supplemental Indenture July 1, 1978 Thirty-first Supplemental Indenture February 1, 1979 Thirty-second Supplemental Indenture December 1, 1980 Thirty-third Supplemental Indenture January 1, 1981 Thirty-fourth Supplemental Indenture August 1, 1981 Thirty-fifth Supplemental Indenture February 1, 1982 Thirty-sixth Supplemental Indenture December 1, 1982 Thirty-seventh Supplemental Indenture February 1, 1983 Thirty-eighth Supplemental Indenture December 1, 1984 Thirty-ninth Supplemental Indenture December 1, 1985 Fortieth Supplemental Indenture July 1, 1986 Forty-first Supplemental Indenture July 1, 1989 Forty-second Supplemental Indenture February 1, 1990 Forty-third Supplemental Indenture October 1, 1990 Forty-fourth Supplemental Indenture November 1, 1990 Forty-fifth Supplemental Indenture January 1, 1991 Forty-sixth Supplemental Indenture August 1, 1992 Forty-seventh Supplemental Indenture November 1, 1992 Forty-eighth Supplemental Indenture June 15, 1993 Forty-ninth Supplemental Indenture August 1, 1993 Fiftieth Supplemental Indenture October 1, 1993 Fifty-first Supplemental Indenture October 1, 1993 Fifty-second Supplemental Indenture June 15, 1994 Fifty-third Supplemental Indenture March 1, 1996 Fifty-fourth Supplemental Indenture March 1, 1997 Fifty-fifth Supplemental Indenture March 1, 2000 Fifty-sixth Supplemental Indenture July 1, 2001 Fifty-seventh Supplemental Indenture March 1, 2002 Fifty-eighth Supplemental Indenture November 1, 2002 Fifty-ninth Supplemental Indenture May 1, 2003 Sixtieth Supplemental Indenture June 1, 2003 Sixty-first Supplemental Indenture June 15, 2003 Sixty-second Supplemental Indenture October 1, 2004 Sixty-third Supplemental Indenture January 1, 2005 Sixty-fourth Supplemental Indenture March 1, 2005 Sixty-fifth Supplemental Indenture May 1, 2005 Sixty-sixth Supplemental Indenture June 1, 2006 Sixty-seventh Supplemental Indenture July 1, 2008 Sixty-eighth Supplemental Indenture November 1, 2008 Sixty-ninth Supplemental Indenture October 1, 2010 Seventieth Supplemental Indenture November 1, 2010 Seventy-first Supplemental Indenture December 1, 2012 Seventy-second Supplemental Indenture January 1, 2013 Seventy-third Supplemental Indenture May 1, 2013 Seventy-fourth Supplemental Indenture June 1, 2013 which supplemental indentures were appropriately filed or recorded in various official records in the States of Arkansas, Louisiana, Missouri, Tennessee and Wyoming, as applicable; and WHEREAS, in addition to the property described in the Mortgage, as heretofore supplemented, the Company has acquired certain other property, rights and interests in property; and WHEREAS, the Company has heretofore issued, in accordance with the provisions of the Mortgage, as supplemented, the following series of First Mortgage Bonds: Series Principal Amount Issued Principal Amount Outstanding 3 1/8% Series due 1974 None 2 7/8% Series due 1977 None 3 1/8% Series due 1978 None 2 7/8% Series due 1979 None 2 7/8% Series due 1980 None 3 5/8% Series due 1981 None 3 1/2% Series due 1982 None 4 1/4% Series due 1983 None 3 1/4% Series due 1984 None 3 3/8% Series due 1985 None 5 5/8% Series due 1989 None 4 7/8% Series due 1991 None 4 3/8% Series due 1993 None 4 5/8% Series due 1995 None 5 3/4% Series due 1996 None 5 7/8% Series due 1997 None 7 3/8% Series due 1998 None 9 1/4% Series due 1999 None 9 5/8% Series due 2000 None 7 5/8% Series due 2001 None 8 % Series due August 1, 2001 None 7 3/4% Series due 2002 None 7 1/2% Series due December 1, 2002 None 8 % Series due 2003 None 8 1/8% Series due December 1, 2003 None 10 1/2% Series due 2004 None 9 1/4% Series due November 1, 1981 None 10 1/8% Series due July 1, 2005 None 9 1/8% Series due December 1, 2007 None 9 7/8% Series due July 1, 2008 None 10 1/4% Series due February 1, 2009 None 16 1/8% Series due December 1, 1986 None 4 1/2% Series due September 1, 1983 None 5 1/2% Series due January 1, 1988 None 5 5/8% Series due May 1, 1990 None 6 1/4% Series due December 1, 1996 None 9 3/4% Series due September 1, 2000 None 8 3/4% Series due March 1, 1998 None 17 3/8% Series due August 1, 1988 None 16 1/2% Series due February 1, 1991 None 13 3/8% Series due December 1, 2012 None 13 1/4% Series due February 1, 2013 None 14 1/8% Series due December 1, 2014 None Pollution Control Series A None 10 1/4% Series due July 1, 2016 None 9 3/4% Series due July 1, 2019 None 10% Series due February 1, 2020 None 10 3/8% Series due October 1, 2020 None Solid Waste Disposal Series A None Solid Waste Disposal Series B None 7 1/2% Series due August 1, 2007 None 7.90% Series due November 1, 2002 None 8.70% Series due November 1, 2022 None Pollution Control Series B None 6.65% Series due August 1, 2005 None 6 % Series due October 1, 2003 None 7 % Series due October 1, 2023 None Pollution Control Series C None Pollution Control Series D None 8 3/4% Series due March 1, 2026 None 7% Series due March 1, 2002 None 7.72 % Series due March 1, 2003 None 6 1/8 % Series due July 1, 2005 None 6.70% Series due April 1, 2032 None 6.00% Series due November 1, 2032 None 5.40% Series due May 1, 2018 None 5.90% Series due June 1, 2033 5% Series due July 1, 2018 6.38% Series due November 1, 2034 5.66% Series due February 1, 2025 5% Pollution Control Series E None 4.5% Series due June 1, 2010 None Pollution Control Series F None 5.40% Series due August 1, 2013 5.75% Series due November 1, 2040 3.75% Series due February 15, 2021 4.90% Series due December 1, 2052 Pollution Control Series G Pollution Control Series H 3.05% Series due June 1, 2023 4.75% Series due June 1, 2063 which bonds are also hereinafter sometimes called bonds of the First through Eighty-first Series, respectively; and WHEREAS, Section 8 of the Mortgage provides that the form of each series of bonds (other than the First Series) issued thereunder and of the coupons to be attached to coupon bonds of such series shall be established by Resolution of the Board of Directors of the Company and that the form of such series, as established by said Board of Directors, shall specify the descriptive title of the bonds and various other terms thereof, and may also contain such provisions not inconsistent with the provisions of the Mortgage as the Board of Directors may, in its discretion, cause to be inserted therein expressing or referring to the terms and conditions upon which such bonds are to be issued and/or secured under the Mortgage; and WHEREAS, Section 120 of the Mortgage provides, among other things, that any power, privilege or right expressly or impliedly reserved to or in any way conferred upon the Company by any provision of the Mortgage, whether such power, privilege or right is in any way restricted or is unrestricted, may be in whole or in part waived or surrendered or subjected to any restriction if at the time unrestricted or to additional restriction if already restricted, and the Company may enter into any further covenants, limitations or restrictions for the benefit of any one or more series of bonds issued thereunder, or the Company may cure any ambiguity contained therein or in any supplemental indenture, or may establish the terms and provisions of any series of bonds other than said First Series, by an instrument in writing executed and acknowledged by the Company in such manner as would be necessary to entitle a conveyance of real estate to record in all of the states in which any property at the time subject to the lien of the Mortgage shall be situated; and WHEREAS, the Company now desires to create a new series of bonds, hereinafter referred to as bonds of the Eighty-second Series, unless the context otherwise requires, and (pursuant to the provisions of Section 120 of the Mortgage) to add to its covenants and agreements contained in the Mortgage, as heretofore supplemented, certain other covenants and agreements to be observed by it and to alter and amend in certain respects the covenants and provisions contained in the Mortgage, as heretofore supplemented; and WHEREAS, the execution and delivery by the Company of this Seventy-fifth Supplemental Indenture, and the terms of the bonds of the Eighty-second Series, have been duly authorized by the Board of Directors of the Company by appropriate Resolutions of said Board of Directors. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That the Company, in consideration of the premises and of One Dollar to it duly paid by the Trustees at or before the ensealing and delivery of these presents, the receipt whereof is hereby acknowledged, and of the agreements of the parties to the Credit Agreement, as hereinafter defined, and in further evidence of assurance of the estate, title and rights of the Trustees and in order further to secure the payment of the principal of the bonds from time to time issued under the Mortgage, according to their tenor and effect and the performance of all the provisions of the Mortgage (including any instruments supplemental thereto and any modifications made as in the Mortgage provided) and of said bonds, hereby grants, bargains, sells, releases, conveys, assigns, transfers, mortgages, hypothecates, affects, pledges, sets over and confirms (subject, however, to Excepted Encumbrances as defined in Section 6 of the Mortgage) unto The Bank of New York Mellon Trust Company, National Association (as to property, real or personal, situated or being in Missouri) and (to the extent of its legal capacity to hold the same for the purposes hereof) to Deutsche Bank Trust Company Americas, as Trustees under the Mortgage, and to their successor or successors in said trust, and to them and their successors and assigns forever, all property, real, personal or mixed, of any kind or nature acquired by the Company after the date of the execution and delivery of the Mortgage (except any herein or in the Mortgage, as heretofore supplemented, expressly excepted), now owned or, subject to the provisions of Section 87 of the Mortgage, hereafter acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) and wheresoever situated, including (without in anywise limiting or impairing by the enumeration of the same the scope and intent of the foregoing or of any general description contained in this Seventy-fifth Supplemental Indenture) all lands, power sites, flowage rights, water rights, water locations, water appropriations, ditches, flumes, reservoirs, reservoir sites, canals, raceways, dams, dam sites, aqueducts, and all other rights or means for appropriating, conveying, storing and supplying water; all rights of way and roads; all plants for the generation of electricity by steam, water and/or other power; all power houses, gas plants, street lighting systems, standards and other equipment incidental thereto; all street and interurban railway and transportation lines and systems, terminal systems and facilities; all bridges, culverts, tracks, railways, sidings, spurs, wyes, roadbeds, trestles and viaducts; all overground and underground trolleys and feeder wires; all telephone, radio and television systems, air-conditioning systems and equipment incidental thereto, water works, water systems, steam heat and hot water plants, substations, lines, service and supply systems, ice or refrigeration plants and equipment, offices, buildings and other structures and the equipment thereof, all machinery, engines, boilers, dynamos, electric, gas and other machines, regulators, meters, transformers, generators, motors, electrical, gas and mechanical appliances, conduits, cables, water, steam heat, gas or other pipes, gas mains and pipes, service pipes, fittings, valves and connections, pole and transmission lines, wires, cables, tools, implements, apparatus, furniture and chattels; all municipal and other franchises, consents or permits; all lines for the transmission and distribution of electric current, gas, steam heat or water for any purpose including towers, poles, wires, cables, pipes, conduits, ducts and all apparatus for use in connection therewith; all real estate, lands, easements, servitudes, licenses, permits, franchises, privileges, rights of way and other rights in or relating to real estate or the occupancy of the same and (except as herein or in the Mortgage, as heretofore supplemented, expressly excepted) all the right, title and interest of the Company in and to all other property of any kind or nature appertaining to and/or used and/or occupied and/or enjoyed in connection with any property hereinbefore or in the Mortgage, as heretofore supplemented, described. TOGETHER WITH all and singular the tenements, hereditaments, prescriptions, servitudes and appurtenances belonging or in anywise appertaining to the aforesaid property or any part thereof, with the reversion and reversions, remainder and remainders and (subject to the provisions of Section 57 of the Mortgage) the tolls, rents, revenues, issues, earnings, income, product and profits thereof and all the estate, right, title and interest and claim whatsoever, at law as well as in equity, which the Company now has or may hereafter acquire in and to the aforesaid property and franchises and every part and parcel thereof. IT IS HEREBY AGREED by the Company that, subject to the provisions of Section 87 of the Mortgage, all the property, rights and franchises acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) after the date hereof, except any herein or in the Mortgage, as heretofore supplemented, expressly excepted, shall be and are as fully granted and conveyed hereby and by the Mortgage and as fully embraced within the lien hereof and the lien of the Mortgage, as heretofore supplemented, as if such property, rights and franchises were now owned by the Company and were specifically described herein or in the Mortgage and conveyed hereby or thereby. PROVIDED THAT the following are not and are not intended to be now or hereafter granted, bargained, sold, released, conveyed, assigned, transferred, mortgaged, hypothecated, affected, pledged, set over or confirmed hereunder and are hereby expressly excepted from the lien and operation of this Seventy-fifth Supplemental Indenture and from the lien and operation of the Mortgage, as heretofore supplemented, viz: (1) cash, shares of stock, bonds, notes and other obligations and other securities not hereafter specifically pledged, paid, deposited, delivered or held under the Mortgage or covenanted so to be; (2) merchandise, equipment, materials or supplies held for the purpose of sale in the usual course of business or for the purpose of repairing or replacing (in whole or in part) any street cars, rolling stock, trolley coaches, motor coaches, buses, automobiles or other vehicles or aircraft, and fuel, oil and similar materials and supplies consumable in the operation of any properties of the Company; street cars, rolling stock, trolley coaches, motor coaches, buses, automobiles and other vehicles and all aircraft; (3) bills, notes and accounts receivable, judgments, demands and choses in action, and all contracts, leases and operating agreements not specifically pledged under the Mortgage, as heretofore supplemented, or covenanted so to be; the Company’s contractual rights or other interest in or with respect to tires not owned by the Company; (4) the last day of the term of any lease or leasehold which may hereafter become subject to the lien of the Mortgage; (5) electric energy, gas, ice, and other materials or products generated, manufactured, produced or purchased by the Company for sale, distribution or use in the ordinary course of its business; all timber, minerals, mineral rights and royalties; (6) the Company’s franchise to be a corporation; (7) the properties heretofore sold or in the process of being sold by the Company and heretofore released from the Mortgage and Deed of Trust dated as of October 1, 1926 from Arkansas Power & Light Company to Guaranty Trust Company of New York, trustee, and specifically described in a release instrument executed by Guaranty Trust Company of New York, as trustee, dated October 13, 1938, which release has heretofore been delivered by the said trustee to the Company and recorded by the Company in the office of the Recorder for Garland County, Arkansas, in Record Book 227, Page 1, all of said properties being located in Garland County, Arkansas; and (8) any property heretofore released pursuant to any provisions of the Mortgage and not heretofore disposed of by the Company; provided, however, that the property and rights expressly excepted from the lien and operation of the Mortgage, as heretofore supplemented, and this Seventy-fifth Supplemental Indenture in the above subdivisions (2) and (3) shall (to the extent permitted by law) cease to be so excepted in the event and as of the date that any or all of the Trustees or a receiver or trustee shall enter upon and take possession of the Mortgaged and Pledged Property in the manner provided in Article XIII of the Mortgage by reason of the occurrence of a Default as defined in Section 65 thereof. TO HAVE AND TO HOLD all such properties, real, personal and mixed, granted, bargained, sold, released, conveyed, assigned, transferred, mortgaged, hypothecated, affected, pledged, set over or confirmed by the Company as aforesaid, or intended so to be, unto The Bank of New York Mellon Trust Company, National Association (as to property, real or personal, situated or being in Missouri), and (to the extent of its legal capacity to hold the same for the purposes hereof) unto Deutsche Bank Trust Company Americas, as Trustees, and their successors and assigns forever. IN TRUST NEVERTHELESS, for the same purposes and upon the same terms, trusts and conditions and subject to and with the same provisos and covenants as are set forth in the Mortgage, as heretofore supplemented, this Seventy-fifth Supplemental Indenture being supplemental to the Mortgage. AND IT IS HEREBY COVENANTED by the Company that all the terms, conditions, provisos, covenants and provisions contained in the Mortgage, as heretofore supplemented, shall affect and apply to the property hereinbefore described and conveyed and to the estate, rights, obligations and duties of the Company and Trustees and the beneficiaries of the trust with respect to said property, and to the Trustees and their successors in the trust in the same manner and with the same effect as if said property had been owned by the Company at the time of the execution of the Mortgage, and had been specifically and at length described in and conveyed to said Trustees, by the Mortgage as a part of the property therein stated to be conveyed. The Company further covenants and agrees to and with the Trustees and their successors in said trust under the Mortgage, as follows: ARTICLE I EIGHTY-SECOND SERIES OF BONDS SECTION 1.There shall be a series of bonds designated “2013 Credit Agreement Collateral Series” (herein sometimes called the “Eighty-second Series”), each of which shall also bear the descriptive title “First Mortgage Bond”, and the form thereof, which shall be established by Resolution of the Board of Directors of the Company, shall contain suitable provisions with respect to the matters hereinafter in this Section specified.Bonds of the Eighty-second Series (which shall be initially issued in the aggregate principal amount of $255,000,000 shall mature on January 26, 2015, shall be issued as fully registered bonds in the denomination of One Thousand Dollars and, at the option of the Company, in any multiple or multiples of One Thousand Dollars (the exercise of such option to be evidenced by the execution and delivery thereof), shall not bear interest, shall be dated as in Section 10 of the Mortgage provided, and the principal of each said bond shall be payable at the office or agency of the Company in the Borough of Manhattan, The City of New York, in such coin or currency of the United States of America as at the time of payment is legal tender for public and private debts. The Bonds of the 2013 Credit Agreement Collateral Series shall be issued by the Company initially to Wells Fargo Bank, National Association, in its capacity as Administrative Agent (the “Administrative Agent”) under that certain Credit Agreement, dated as of July 26, 2013, among the Company, the several Lenders from time to time party theretoand the Administrative Agent (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), in order to secure the payment when due (whether at maturity, upon acceleration, upon default, or otherwise) of the principal of the Advances (such terms and all other capitalized terms used herein without definition having the meanings assigned to them in the Credit Agreement), all interest thereon (including, but not limited to, interest accruing during the pendency of any bankruptcy, insolvency, receivership or other similar proceeding, regardless of whether allowed or allowable in such proceeding), and all other amounts (including, without limitation, fees, costs, expenses and indemnities) payable by the Company under the Credit Agreement (the “Obligations”).The agreements of the parties to the Credit Agreement shall constitute the consideration for the issuance of the Bonds of the 2013 Credit Agreement Collateral Series. The Bonds of the 2013 Credit Agreement Collateral Series shall not be transferable by the Administrative Agent except to a successor Administrative Agent under the Credit Agreement, or as provided therein to the Company, and the Company hereby instructs the Corporate Trustee to so limit transfers requested by the holder (other than the Company) of the Bonds of such Series. No transfer shall be effective unless it complies with the foregoing sentence.The Administrative Agent, or a successor Administrative Agent, shall deliver the Bonds of the 2013 Credit Agreement Collateral Series to the Corporate Trustee for transfer with an accompanying certificate of such transferor stating that it is transferring the Bonds of the 2013 Credit Agreement Collateral Series to either a successor Administrative Agent under the Credit Agreement or, as provided in the Credit Agreement, to the Company.Upon receipt of such certificate, the Corporate Trustee is hereby authorized to transfer the Bonds of the 2013 Credit Agreement Collateral Series, and the Corporate Trustee shall have no liability for any transfer made in accordance with and reliance upon such certificate.The Corporate Trustee may conclusively presume the statements contained in the certificate of such transferor to be correct. Upon termination of the Credit Agreement, the repayment in full of all Obligations and the termination or expiration of all Letters of Credit, all Bonds of the 2013 Credit Agreement Collateral Series shall be transferred as directed by the Company and as provided in the Bond Delivery Agreement between the Company and Wells Fargo Bank, National Association, as Administrative Agent, dated as of July 26, 2013. The Company’s obligations to make payments of the principal of the Bonds of the 2013 Credit Agreement Collateral Series are subject to satisfaction and discharge as provided in the Form of Bonds of the 2013 Credit Agreement Collateral Series set forth in Section 1(I) of this Seventy-Fifth Supplemental Indenture. (I) Form of Bonds of the Eighty-second Series. The Bonds of the Eighty-second Series, and the Corporate Trustee’s authentication certificate to be executed on the Bonds of the Eighty-second Series, shall be in substantially the following forms, respectively: [FORM OF FACE OF BOND OF THE EIGHTY-SECOND SERIES] THIS BOND IS NOT TRANSFERABLE EXCEPT AS PERMITTED IN SECTION 1(I) OF THE SEVENTY-FIFTH SUPPLEMENTAL INDENTURE. (TEMPORARY REGISTERED BOND) No. TR ENTERGY ARKANSAS, INC. FIRST MORTGAGE BOND, 2 DUE JANUARY 26, 2015 ENTERGY ARKANSAS, INC., a corporation of the State of Arkansas (hereinafter called the Company), for value received, hereby promises to pay to Wells Fargo Bank, National Association, as Administrative Agent under that certain Credit Agreement, dated as of July 26, 2013, among the Company, the several Lenders from time to time party thereto and the Administrative Agent,or registered assigns, on January 26, 2015 at the office or agency of the Company in the Borough of Manhattan, The City of New York, TWO HUNDRED AND FIFTY-FIVE MILLION DOLLARS in such coin or currency of the United States of America as at the time of payment is legal tender for public and private debts.This bond shall not bear interest. This bond is a temporary bond and is one of an issue of bonds of the Company issuable in series known as its First Mortgage Bonds, 2013 Credit Agreement Collateral Series all bonds of all series issued and to be issued under and equally secured (except insofar as any sinking or other fund, established in accordance with the provisions of the Mortgage hereinafter mentioned, may afford additional security for the bonds of any particular series) by a Mortgage and Deed of Trust (herein, together with any indenture supplemental thereto, including the Seventy-fifth Supplemental Indenture dated as of July 15, 2013, called the Mortgage), dated as of October 1, 1944, executed by the Company to Guaranty Trust Company of New York (Deutsche Bank Trust Company Americas, successor) and, as to property, real or personal, situated or being in Missouri, Marvin A. Mueller (The Bank of New York Mellon Trust Company, National Association, successor), as Trustees.Reference is made to the Mortgage for a description of the property mortgaged and pledged, the nature and extent of the security, the rights of the holders of the bonds and of the Trustees in respect thereof, the duties and immunities of the Trustees and the terms and conditions upon which the bonds are and are to be secured and the circumstances under which additional bonds may be issued.With the consent of the Company and to the extent permitted by and as provided in the Mortgage, the rights and obligations of the Company and/or the rights of the holders of the bonds and/or coupons and/or the terms and provisions of the Mortgage may be modified or altered by such affirmative vote or votes of the holders of bonds then outstanding as are specified in the Mortgage. The bonds of this series have been issued by the Company to secure the payment when due (whether at maturity, by acceleration, or otherwise) of the Obligations, and other amounts due under the Credit Agreement, as such terms are defined in the Seventy-fifth Supplemental Indenture.The agreements of the parties to the Credit Agreement, as defined in the Seventy-fifth Supplemental Indenture, shall constitute the consideration for issuance of the bonds of this series.Capitalized terms used herein without definition shall have the meanings assigned to them in the Credit Agreement. The bonds of this series shall not be redeemable, in whole or in part, at the option of the Company. Upon the occurrence of an Event of Default under the Credit Agreement, and further upon the condition that, in accordance with the terms of the Credit Agreement, the Commitments shall have been or shall have terminated and the Advances shall have been declared to be or shall have otherwise become due and payable immediately and the Administrative Agent shall have delivered to the Corporate Trustee a notice demanding redemption of the bonds of this series which notice states that it is being delivered pursuant to Section 6 of the Credit Agreement, then all bonds of this series shall be redeemed immediately at the principal amount thereof (subject to the satisfaction and discharge provisions set forth in the following paragraph).The notice from the Administrative Agent shall also contain a waiver of notice of such redemption by the Administrative Agent. The Corporate Trustee may conclusively presume the statements contained in the notice from the Administrative Agent to be correct. Notwithstanding any provision herein or in the Mortgage to the contrary, the obligation of the Company to make each payment with respect to the principal of bonds of this series (x)shall be deemed to have been satisfied and discharged in full in the event that all amounts then due in respect of the Obligations (as defined in the Seventy-fifth Supplemental Indenture) shall have been paid or (y)shall be deemed to remain unsatisfied only in an amount equal to the aggregate amount then due in respect of the Obligations (as defined in the Seventy-fifth Supplemental Indenture) and remaining unpaid (not in excess, however, of the principal amount of the bonds of this series). The Corporate Trustee shall be entitled to presume that the obligation of the Company to pay the principal of the bonds of this series as the same shall become due and payable shall have been fully satisfied and discharged unless and until it shall have received a written notice from the Administrative Agent, signed by an authorized officer thereof, stating that the principal of the bonds of this series has become due and payable and has not been fully paid, and specifying the amount of funds required to make such payment. If this bond or any portion thereof (One Thousand Dollars or a multiple thereof) is duly called for redemption and payment duly provided for or otherwise duly satisfied and discharged, this bond or such portion thereof shall cease to be entitled to the lien of the Mortgage from and after the date payment is so provided for or otherwise duly satisfied and discharged. Payment of the redemption price to the Administrative Agent for this bond shall be made only upon surrender to the Corporate Trustee of all bonds of this series to the Corporate Trustee. By acceptance of this bond the Administrative Agent agrees, for itself and the participating lenders under the Credit Agreement, to surrender this bond to the Corporate Trustee when required under the provisions of this bond or the Mortgage. The principal hereof may be declared or may become due prior to the maturity date hereinbefore named on the conditions, in the manner and at the time set forth in the Mortgage, upon the occurrence of a default as in the Mortgage provided. Subject to the restriction noted in this bond, this bond is transferable by the registered owner hereof in person, or by his duly authorized attorney, at the office or agency of the Company in the Borough of Manhattan, The City of New York, in the manner prescribed in the Mortgage, upon surrender and cancellation of this bond, together with a written instrument of transfer duly executed by the registered owner or by his duly authorized attorney, and thereupon a new fully registered temporary or definitive bond of the same series for a like principal amount will be issued to the transferee in exchange herefor as provided in the Mortgage.The Company and the Trustees may deem and treat the person in whose name this bond is registered as the absolute owner hereof for the purpose of receiving payment and for all other purposes and neither the Company nor the Trustees shall be affected by any notice to the contrary. In the manner prescribed in the Mortgage, any bonds of this series, upon surrender thereof for cancellation at the office or agency of the Company in the Borough of Manhattan, The City of New York, are exchangeable for a like aggregate principal amount of bonds of the same series of other authorized denominations. In the manner prescribed in the Mortgage, this temporary bond is exchangeable at the office or agency of the Company in the Borough of Manhattan, The City of New York, without charge, for a definitive bond or bonds of the same series of a like aggregate principal amount when such definitive bonds are prepared and ready for delivery. As provided in the Mortgage, the Company shall not be required to make transfers or exchanges of bonds of any series for a period of ten days next preceding any interest payment date for bonds of said series, or next preceding any designation of bonds of said series to be redeemed, and the Company shall not be required to make transfers or exchanges of any bonds designated in whole or in part for redemption. The bonds of this series are subject to redemption as provided in the Seventy-fifth Supplemental Indenture. No recourse shall be had for the payment of the principal of this bond against any incorporator or any past, present or future subscriber to the capital stock, stockholder, officer or director of the Company or of any predecessor or successor corporation, as such, either directly or through the Company or any predecessor or successor corporation, under any rule of law, statute or constitution or by the enforcement of any assessment or otherwise, all such liability of incorporators, subscribers, stockholders, officers and directors being released by the holder or owner hereof by the acceptance of this bond and being likewise waived and released by the terms of the Mortgage. This bond shall be construed in accordance with and governed by the laws of the State of New York. This bond shall not become obligatory until Deutsche Bank Trust Company Americas, the Corporate Trustee under the Mortgage, or its successor thereunder, shall have signed the form of authentication certificate endorsed hereon. IN WITNESS WHEREOF, ENTERGY ARKANSAS, INC. has caused this bond to be signed in its corporate name by its President or one of its Vice Presidents by his signature or a facsimile thereof, and its corporate seal to be impressed or imprinted hereon and attested by its Secretary or one of its Assistant Secretaries, by his signature or a facsimile thereof, on July 26, 2013. ENTERGY ARKANSAS, INC. By Attest: CORPORATE TRUSTEE’S AUTHENTICATION CERTIFICATE This bond is one of the bonds, of the series herein designated, described or provided for in the within-mentioned Mortgage. DEUTSCHEBANKTRUSTCOMPANY AMERICAS, as Corporate Trustee By Authorized Officer Dated: July 26, 2013 (II)The bonds of the Eighty-second Series shall not be redeemable at the option of the Company, in whole or in part. (III)At the option of the registered owner, any bonds of the Eighty-second Series, upon surrender thereof for cancellation at the office or agency of the Company in the Borough of Manhattan, The City of New York, shall be exchangeable for a like aggregate principal amount of bonds of the same series of other authorized denominations. Bonds of the Eighty-second Series shall be transferable, upon the surrender thereof for cancellation, together with a written instrument of transfer in form approved by the registrar duly executed by the registered owner or by his duly authorized attorney, at the office or agency of the Company in the Borough of Manhattan, The City of New York. Upon any exchange or transfer of bonds of the Eighty-second Series, the Company may make a charge therefor sufficient to reimburse it for any tax or taxes or other governmental charge, as provided in Section 12 of the Mortgage, but the Company hereby waives any right to make a charge in addition thereto for any exchange or transfer of bonds of said Series. ARTICLE II MISCELLANEOUS PROVISIONS SECTION 1.The holders of the bonds of the Eighty-second Series shall be deemed to have consented and agreed that the Company may, but shall not be obligated to, fix a record date for the purpose of determining the holders of the bonds of the Eighty-second Series entitled to consent to any amendment or supplement to the Mortgage or the waiver of any provision thereof or any act to be performed thereunder.If a record date is fixed, those persons who were holders at such record date (or their duly designated proxies), and only those persons, shall be entitled to consent to such amendment, supplement or waiver or to revoke any consent previously given, whether or not such persons continue to be holders after such record date.No such consent shall be valid or effective for more than 90 days after such record date. SECTION 2.The terms defined in the Mortgage and the First through Seventy-fifth Supplemental Indentures shall, for all purposes of this Seventy-fifth Supplemental Indenture, have the meanings specified in the Mortgage and the First through Seventy-fifth Supplemental Indentures. SECTION 3.The Trustees hereby accept the trusts herein declared, provided, created or supplemented and agree to perform the same upon the terms and conditions herein and in the Mortgage and in the First through Seventy-fifth Supplemental Indentures set forth and upon the following terms and conditions: The Trustees shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Seventy-fifth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made by the Company solely.In general each and every term and condition contained in Article XVII of the Mortgage, as heretofore amended, shall apply to and form part of this Seventy-fifth Supplemental Indenture with the same force and effect as if the same were herein set forth in full with such omissions, variations and insertions, if any, as may be appropriate to make the same conform to the provisions of this Seventy-fifth Supplemental Indenture. SECTION 4.Whenever in this Seventy-fifth Supplemental Indenture any of the parties hereto is named or referred to, this shall, subject to the provisions of Articles XVI and XVII of the Mortgage, as heretofore amended, be deemed to include the successors and assigns of such party, and all the covenants and agreements in this Seventy-fifth Supplemental Indenture contained by or on behalf of the Company, or by or on behalf of the Trustees, or any of them, shall, subject as aforesaid, bind and inure to the respective benefits of the respective successors and assigns of such parties, whether so expressed or not. SECTION 5.Nothing in this Seventy-fifth Supplemental Indenture, expressed or implied, is intended, or shall be construed, to confer upon, or give to, any person, firm or corporation, other than the parties hereto and the holders of the bonds and coupons Outstanding under the Mortgage, any right, remedy or claim under or by reason of this Seventy-fifth Supplemental Indenture or any covenant, condition, stipulation, promise or agreement hereof, and all the covenants, conditions, stipulations, promises or agreements in this Seventy-fifth Supplemental Indenture contained by or on behalf of the Company shall be for the sole and exclusive benefit of the parties hereto, and of the holders of the bonds and of the coupons Outstanding under the Mortgage. SECTION 6.This Seventy-fifth Supplemental Indenture shall be executed in several counterparts, each of which shall be an original and all of which shall constitute but one and the same instrument. SECTION 7.This Seventy-fifth Supplemental Indenture shall be construed in accordance with and governed by the laws of the State of New York. IN WITNESS WHEREOF, ENTERGY ARKANSAS, INC. has caused its corporate name to be hereunto affixed, and this instrument to be signed and sealed by its President or one of its Vice Presidents, and its corporate seal to be attested by its Secretary or one of its Assistant Secretaries for and in its behalf, and DEUTSCHE BANK TRUST COMPANY AMERICAS has caused its corporate name to be hereunto affixed, and this instrument to be signed and sealed by, one of its Vice Presidents or one of its Assistant Vice Presidents, and its corporate seal to be attested by one of its Associates for and in its behalf, and THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION has caused its corporate name to be hereunto affixed, and this instrument to be signed and sealed by one of its Vice Presidents or one of its Senior Associates or one of its Associates, and its corporate seal to be attested by one of its Vice Presidents or one of its Senior Associates or one of its Associates for and in its behalf, as of the day and year first above written. ENTERGY ARKANSAS, INC. By: /s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer Attest: /s/Dawn A. Balash Dawn A. Balash Assistant Secretary Executed, sealed and delivered by ENTERGY ARKANSAS, INC. in the presence of: /s/Leah W. Dawsey Leah W. Dawsey /s/Sylvia S. Higgins Sylvia S. Higgins DEUTSCHE BANK TRUST COMPANY AMERICAS, As Corporate Trustee By: /s/Carol Ng Carol Ng Vice President By: /s/Deirdra N. Ross Deirdra N. Ross Vice President Attest: /s/Renee Cummins Renee Cummins Associate Executed, sealed and delivered by DEUTSCHE BANK TRUST COMPANY AMERICAS in the presence of: /s/Michael A. Smith Michael A. Smith /s/Anabelle Roa Anabelle Roa THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, As Co-Trustee as to property, real or personal, situated or being in Missouri By:/s/R. Tarnas R. Tarnas Vice President Attest: /s/Lawrence Dillard Lawrence Dillard Vice President Executed, sealed and delivered by THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION in the presence of: /s/M. Callahan M. Callahan /s/Irina Colon Irina Colon STATE OF LOUISIANA) )SS.: PARISH OF ORLEANS) On this 24th day of July, 2013, before me, Jennifer Favalora, a Notary Public duly commissioned, qualified and acting within and for said Parish and State, appeared in person the within named Steven C. McNeal and Dawn A. Balash, to me personally well known, who stated that they were the Vice President and Assistant Secretary, respectively, of ENTERGY ARKANSAS, INC., a corporation, and were duly authorized in their respective capacities to execute the foregoing instrument for and in the name and behalf of said corporation, and further stated and acknowledged that they had so signed, executed and delivered said foregoing instrument for the consideration, uses and purposes therein mentioned and set forth. On the 24th day of July, 2013, before me personally came Steven C. McNeal, to me known, who, being by me duly sworn, did depose and say that he is the Vice President of ENTERGY ARKANSAS, INC., one of the corporations described in and which executed the above instrument; that he knows the seal of said corporation; that the seal affixed to said instrument is such corporate seal; that it was so affixed by order of the Board of Directors of said corporation, and that he signed his name thereto by like order. On the 24th day of July, 2013, before me appeared Dawn A. Balash, to me personally known, who, being by me duly sworn, did say that she is the Assistant Secretary of ENTERGY ARKANSAS, INC., and that the seal affixed to the foregoing instrument is the corporate seal of said corporation, and that said instrument was signed and sealed in behalf of said corporation by authority of its Board of Directors, and she acknowledged said instrument to be the free act and deed of said corporation. IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal at my office in said Parish and State the day and year last above written. /s/Jennifer Favalora Jennifer Favalora Notary Public No. 57639 Parish of Orleans, State of Louisiana My Commission is Issued For Life STATE OF NEW YORK) )SS.: COUNTY OF NEW YORK) On this 23rd day of July, 2013, before me, Nefertiti N. Vernon, a Notary Public duly commissioned, qualified and acting within and for said County and State, appeared Carol Ng, Deirdra N. Ross, and Renee Cummins, to me personally well known, who stated that they were a Vice President, a Vice President and Associate, respectively, of DEUTSCHE BANK TRUST COMPANY AMERICAS, a corporation, and were duly authorized in their respective capacities to execute the foregoing instrument for and in the name and behalf of said corporation; and further stated and acknowledged that they had so signed, executed and delivered said foregoing instrument for the consideration, uses and purposes therein mentioned and set forth. On the 23rd day of July, 2013, before me personally came Carol Ng and Deirdra N. Ross, to me known, who, being by me duly sworn, did depose and say that they are a Vice President and a Vice President of DEUTSCHE BANK TRUST COMPANY AMERICAS, one of the corporations described in and which executed the above instrument; that they know the seal of said corporation; that the seal affixed to said instrument is such corporate seal; that it was so affixed by authority of the Board of Directors of said corporation, and that they signed their names thereto by like authority. On the 23rd day of July, 2013, before me appeared Renee Cummins, to me personally known, who, being by me duly sworn, did say that she is an Associate of DEUTSCHE BANK TRUST COMPANY AMERICAS, and that the seal affixed to the foregoing instrument is the corporate seal of said corporation, and that said instrument was signed and sealed in behalf of said corporation by authority of its Board of Directors, and she acknowledged said instrument to be the free act and deed of said corporation. IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal at my office in said County and State the day and year last above written. /s/Nefertiti N. Vernon Nefertiti N. Vernon Notary Public, State of New York Registration No. 01VE6244149 Qualified in Kings County Commission Expires July 5, 2015 STATE OF ILLINOIS) )SS.: COUNTY OF COOK) On this 24th day of July, 2013, before me, Julie Meadors, a Notary Public duly commissioned, qualified and acting within and for said state, appeared R. Tarnas and Linda Garcia, personally known to me, or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument, who stated that they were a Vice President and Vice President, respectively, of THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association, as Co-Trustee as to property, real or personal, situated or being in Missouri (the “Missouri Co-Trustee”), and were duly authorized in their respective capacities to execute the foregoing instrument for and in the name and on behalf of said Missouri Co-Trustee; and further stated that they had so signed, executed and delivered the same for the consideration, uses and purposes therein mentioned and set forth. On this 24th day of July, 2013, before me personally appeared R. Tarnas, personally known to me, or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument, and, who, being by me duly sworn, did depose and say that he/she is a Vice President of THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, one of the entities described in and which executed the above instrument; that he/she knows the seal of said National Association; that the seal affixed to said instrument is such seal; that it was so affixed by authority of its Board of Directors, and that he/she signed his/her name thereto by like authority. On this 24th day of July, 2013, before me appeared Lawrence Dillard, personally known to me, or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument, and, who, being by me duly sworn, did say that he is a Vice President of THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, and that the seal affixed to the foregoing instrument is the seal of the Missouri Co-Trustee, and that said instrument was signed and sealed on behalf of said National Association by authority of its Board of Directors, and he acknowledged said instrument to be the free act and deed of said entity. IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal at my office in said City and State the day and year last above written. /s/Julie Meadors Julie Meadors Notary Public, State of Illinois My Commission Expires 2-6-16
